MEMORANDUM*
Wang appeals the order denying his petition for a writ of habeas corpus, in which he seeks relief from his detention prior to an extradition hearing. After his initiation of this appeal, the district court certified to the Secretary of State that Wang is extraditable for the crimes charged in Hong Kong’s request for extradition. The certificate of extraditability included an order that Wang remain, without bail, in the custody of the United States Marshal. The district court’s post-certification denial of bail superseded the pre-hearing detention order, and stripped this case of any “live” issues and this court of any ability to grant effective relief. We lack jurisdiction and dismiss the appeal as moot. Pub. Utils. Comm’n v. Fed. Energy Regulatory Comm’n, 100 F.3d 1451, 1458 (9th Cir.1996).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.